1
                                      JS-6
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
8
9     RAFAEL ARROYO JR.,                                           Case No.
                                                             EDCV 18-1690 JGB (KKx)
10
                                            Plaintiffs,
11
                   v.
12                                                                  JUDGMENT
      MOHAMMAD SHAWKAT HARB, et al.,
13
14                                        Defendant.
15
16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17         Pursuant to the Order issued concurrently herewith, Plaintiff Rafael Arroyo
18   Jr. prevails on the following claims under the Americans with Disabilities Act of
19   1990 (“ADA”) and the California’s Unruh Civil Rights Act (“UCRA”) against
20   Defendant Mohammad Shawkat Harb: (1) inaccessible parking spot. Plaintiff’s
21   claim regarding the entry ramp fails under both the ADA and the UCRA.
22
           As to Plaintiff’s claims for an inaccessible parking spot at the Market on July
23
     8, 2018, Plaintiff is entitled to $4,000 in statutory penalties under the UCRA, as
24
     well as the recovery of reasonable attorney fees, litigation expenses, and costs of
25
     suit, under the ADA and the UCRA.
26
27
28
 1        Judgement is entered in favor of Plaintiff Rafael Arroyo Jr. in the amount of
 2   $4,000.
 3
 4   Dated: October 18, 2019
 5
                                             THE HONORABLE JESUS G. BERNAL
 6                                           United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
